Bates, Judge,
delivered the opinion of the court.
This is an action of ejectment. The plaintiffs claim under a deed made on the 6th day of March, 1775, from Philibert Gagnon to John B. Ortez, for a piece of land described as “ A lot of one arpent in front by forty arpens in depth, situated in the Grand Prairie bounded on one side by Mr. Laclede, and on the other side by the said vendor, such as it now exists, which the said Ortez says he knows and is satisfied therewith.”
It was shown that, at the time this deed was made, Gagnon’s land in the Grand Prairie, was a tract of three arpens in front by forty ai’pens in depth, and that it was bounded on both sides by lands of Mr. Laclede.
The court below, in effect, declared the deed void for uncertainty of description. This was right. The description was absolutely uncertain as to which side of the Gagnon tract it was intended to take Ortez’s lot from, and there are no means of making the description certain.
Judgment affirmed;
Judges Bay and Dryden concurring.